Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-21 which are drawn to a first embodiment of illustrating an agriculture support system in the reply filed on 05/10/2022 is acknowledged.  Claims 1-12 are withdrawn status and claims 22-23 were canceled.  Applicant added new claims 24-31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 13-21, claim an agriculture support system comprises (e.g. claim 13)  “a data obtaining device to obtain at least two types of data …”;  “a meshi setting device to allocate, as divided data …“; and “a spreading setting device to set a spreading amount of spread substance  ...” are directed towards certain of an idea of itself; mental processing and/or software which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO).  The claims cite an agriculture support system comprises a data obtaining device, a mesh setting device, and a spreading setting device.  However, based on the specification at [0023], [0034]-[0035] which describes a server 1b includes a first spreading planning portion 11 that includes a data obtaining portion 11A, a mesh setting portion 11B, a spreading setting portion 11C, and etc. wherein the server 1b is a computer program.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO).  As discussed above with respect to integration of the abstract idea into a practical application, the computer program (generic computer component) which cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 cites “a data obtaining device”, “a mesh setting device”, and “a spreading setting device” are unclear whether they are equivalent to the current application’s specification described in Fig.1 “a data obtaining portion”, “a mesh setting portion”, and “a spreading setting portion”.  Those portions are computer programming software which are unsure they are physical component.  Therefore, it is unclear how and what manner the agriculture support system is formed.
Claims 14-21 depend upon the rejected claim 13 above.
Regarding Claim 24, cites “cause the monitor of the managing computer to display …” is unclear.  What is a reason “cause the monitor of the managing computer to display …”? 
Claims 28 has same issue as the rejected claim 24 above.
Claims 23-27 & 32-31 depend upon rejected claims 24 and claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (20060282467) in view of Enomoto (JP2011-254711A).
With regarding claim 13, Peterson discloses an agriculture support system comprising a server processing: 
obtain at least two types of data among a plurality of types of data relating to planting of crops (data from producer is obtained with multiple types of data relating the planting of corn and soybeans, see at least Fig.4D & Fig.4E, [0104]+); 
allocate, as divided data, the at least two types of data to each of areas of an agricultural field in which the crops are planted (Fig.4A-Fig.4E shows the map that indicated fields of corn and soybean are located and belonged, see at least [0099]-[0104]+);
Peterson fails to teach setting a spreading amount of spread substance in each of the areas based on at least two types of the divided data allocated to each of the areas.
Enomoto discloses a system that carries out efficient ferritization work to a wide farm field (see the overview session).  The system includes a GIS server which obtains data corresponding to the crop specified by farmer.  The server calculates and sets a fertilizer ratio amount of each area based on the soil type, water and moistures information (see at least [0045]-[0048]+) which meets the scope of “set a spreading amount of spread substance in each of the areas based on at least two types of the divided data allocated to each of the areas”.
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Peterson by including calculating and setting the fertilizer ratio amount of each area as taught by Enomoto for planting the crop efficiency.

With regarding claim 14, Enomoto teaches that grouping the divided data of identical one of the areas among the at least two types of divided data, wherein setting device the spreading amount in each of the area based on the groups determined by the grouping device (the variable fertilization map, see at least [0051]-[0052]+)    .  

With regarding claim 15, Peterson teaches that the agriculture support system according to claim 13, comprising a data display to display the at least two types of divided data on a distribution map that has at least a plurality of indexes (see at least [0161]-[0164]+).  

With regarding claim 16, Peterson teaches that the agriculture support system according to claim 15, comprising a grouping device to group the divided data of identical one of the areas among the at least two types of divided data, wherein the data display displays the distribution map that has a vertical line serving as a first index of the plurality of indexes and has a horizontal line serving as a second index, and wherein the grouping device performs the grouping a predetermined range displayed on the distribution map (see Fig.4a thru Fig.4e).  

With regarding claim 17, Emonoto teaches that the agriculture support system according to claim 16, comprising a threshold setting device to set an upper limit or a lower limit of the predetermined range (see at least [0045]-[0050]+).  

With regarding claim 18, Emonoto teaches that the agriculture support system according to claim 13, comprising a spreading amount changer device to change the spreading amount set to each of the areas by the spreading setting device (see at least [0046]-[0050]+).  

With regarding claim 19, Enomoto teaches that the agriculture support system according to claim 13, comprising a map display to relate, to the location of the agricultural field, the spreading amount set to each of the areas by the spreading setting device and to display the spreading amount as a field map (see at least [0046]+).  

With regarding claim 20, Anomoto teaches that the agriculture support system according to claim 13, comprising a spreading transmitter device to transmit the spreading amount in each of the areas to the spreading machine configured to spread the spread substance (the input data are transmitted to the GIS server via the internet, see at least [0046]+).  

With regarding claim 21, Peterson teaches that the agriculture support system according to claim 13, wherein the plurality of types of data include any of yields of the crops, taste of the crops, growing state of the crops, and components of soil (Environmental classification and environmental characterization, see at least [0107]-[0110]+).  

With regarding claim 24, Peterson discloses an agriculture support device which communicates with a managing computer having a monitor, the agriculture support device comprising: a controller; and a storage connected to the controller (a system of gathering information about corn fields and corn crop illustrated in Fig.1), wherein the controller is configured or programed to: 7 {P59479 05269843.DOC}Attorney Docket No. P59479Application No. 16/727,368 
store in the storage, a plurality of types of crop data which relates to planting of crops in a plurality of areas locating a whole of an agricultural field, and a plurality of position data of each of the plurality of areas, each of the plurality of types of crop data being assigned to the respective one of the position data of each of the plurality of areas, each of the plurality of areas having a predetermined mesh size (mapping center 22, and a report 50, see at least [0061]-[0070]+), 
categorize each of the plurality of areas into a plurality of groups based on a plurality of reference values for each of the plurality of types of crop data (database 48 spcifically identify field of the crop, see at least [0067]+), 
cause the monitor of the managing computer to display correlation among the plurality of types of crop data in each of the plurality of areas (The GUI 70, see at least [0148]+), 
calculate a plurality of sub-total sums of products of the predetermined size and the number of the plurality of areas categorized in each of the plurality of the groups as a plurality of group sub-total areas (a correlation between a genotype’s performance and a target environment classification will lead to precise product placement, see at least [0114]+),
 Peterson fails to teach:
cause the monitor of the managing computer to display an agricultural field-unit input blank for an operator of the managing computer to input a field-unit spreading amount of spread substance available to be spread in the whole of the agricultural field,
calculate a plurality of group-unit spreading amounts of the spread substance each for the plurality of group sub-total areas such that a sum of the plurality of group-unit spreading amounts of the spread substance equals to the field-unit spreading amount input by the managing computer, and 
cause the monitor of the managing computer to display the plurality of group-unit spreading amounts each for the plurality of group sub-total areas.  
Enomoto teaches:
cause the monitor of the managing computer to display an agricultural field-unit input blank for an operator of the managing computer to input a field-unit spreading amount of spread substance available to be spread in the whole of the agricultural field (generate of variable fertilizer map, see at least [0045]+),
calculate a plurality of group-unit spreading amounts of the spread substance each for the plurality of group sub-total areas such that a sum of the plurality of group-unit spreading amounts of the spread substance equals to the field-unit spreading amount input by the managing computer (calculate from the fertilizer amount, see at least [0048]-[0049]+), and 
cause the monitor of the managing computer to display the plurality of group-unit spreading amounts each for the plurality of group sub-total areas (see at least [0050]-[0051]+).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the known features above taught by Peterson and Enomoto is a combination to achieve a system for planting crops with more precisely.

With regarding claim 25, Enomoto teaches that the agriculture support device according to claim 24, wherein 8 {P59479 05269843.DOC}Attorney Docket No. P59479Application No. 16/727,368 the plurality of types of crop data are two or more selected from a group consisting of yield data indicating a cropped yield, components data indicating moisture content and/or protein content of crops, growth data indicating growth status of the crops, and soil data indicating the chemical compositions of soils for each of the plurality of areas (see at least [0045]-[0055]+).  

With regarding claim 26, Peterson teaches that the agriculture support device according to claim 24, wherein the controller is configured or programed to cause the monitor of the managing computer to display the plurality of the reference values for each of the plurality of types of crop data, and to allow the operator to set the plurality of the reference values for each of the plurality of types of crop data (see at least [0131]-[0157]+)

With regarding claim 27, Peterson discloses an agriculture support system comprising: the agriculture support device according to claim 24; and a managing computer having a monitor, which communicates with the agriculture support device (see Fig.1).  

With regarding claim 28, Peterson discloses an agriculture support device which communicates with a managing computer having a monitor, the agriculture support device comprising: a controller; and a storage connected to the controller (see Fig.1), wherein the controller is configured or programed to: 
store in the storage, a plurality of types of crop data which relates to planting of crops in a plurality of areas locating a whole of an agricultural field, and a plurality of position data of each of the plurality of areas, each of the plurality of types of crop data being assigned to 9 {P59479 05269843.DOCIAttorney Docket No. P59479Application No. 16/727,368 the respective one of the position data of each of the plurality of areas, each of the plurality of areas having a predetermined mesh size (mapping center 22, and a report 50, see at least [0061]-[0070]+), 
categorize each of the plurality of areas into a plurality of groups based on a plurality of reference values for each of the plurality of types of crop data (database 48 spcifically identify field of the crop, see at least [0067]+), 
cause the monitor of the managing computer to display correlation among the plurality of types of crop data in each of the plurality of areas (The GUI 70, see at least [0148]+), 
calculate a plurality of sub-total sums of products of the predetermined size and the number of the plurality of areas categorized in each of the plurality of the groups as a plurality of group sub-total areas (a correlation between a genotype’s performance and a target environment classification will lead to precise product placement, see at least [0114]+),
Peterson fails to teach:
cause the monitor of the managing computer to display an area-unit input blank for an operator of the managing computer to input maximum and minimum amounts of spread substance available to be spread for the plurality of areas, 
calculate a plurality of group-unit spreading amounts of the spread substance each for the plurality of group sub-total areas in accordance with the maximum amount and the minimum amount of spread substance input by the managing computer, and
cause the monitor of the managing computer to display the plurality of group-unit spreading amounts each for the plurality of group sub-total areas.  
Enomoto teaches:
cause the monitor of the managing computer to display an agricultural field-unit input blank for an operator of the managing computer to input a field-unit spreading amount of spread substance available to be spread in the whole of the agricultural field (generate of variable fertilizer map, see at least [0045]+),
calculate a plurality of group-unit spreading amounts of the spread substance each for the plurality of group sub-total areas such that a sum of the plurality of group-unit spreading amounts of the spread substance equals to the field-unit spreading amount input by the managing computer (calculate from the fertilizer amount, see at least [0048]-[0049]+), and 
cause the monitor of the managing computer to display the plurality of group-unit spreading amounts each for the plurality of group sub-total areas (see at least [0050]-[0051]+).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the known features above taught by Peterson and Enomoto is a combination to achieve a system for planting crops with more precisely.

With regarding claim 29, Enomoto teaches that the agriculture support device according to claim 28, wherein the plurality of types of crop data are two or more selected from a group consisting of yield data indicating a cropped yield, components data indicating moisture content and/or protein content of crops, growth data indicating growth status of the crops, and soil data indicating the chemical compositions of soils for each of the plurality of areas (see at least [0045]-[0055]+).   

With regarding claim 30, Peterson teaches that agriculture support device according to claim 28, wherein the controller is configured or programed to cause the monitor of the managing computer to display the plurality of the reference values for each of the plurality of types of crop data, and to allow the operator to set the plurality of the reference values for each of the plurality of types of crop data (see at least [0131]-  [0157]+).
  

With regarding claim 31, Peterson discloses an agriculture support system comprising: the agriculture support device according to claim 28; and a managing computer having a monitor, which communicates with the agriculture support device (see Fig.1).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujiwara (JP-2015049868A) discloses am agricultural support system which stores the yield of crops collected in a predetermined area and the taste of crops as the agricultural performance, and the evaluation unit graphically displays the relationship between the yield and the taste of each predetermined area (see the detailed description.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662